No. 07-16-00005-CV


Patrick Pence and JoDee Pence                §      From the 274th District Court
 Appellants                                           of Comal County
                                             §
v.                                                  December 11, 2017
                                             §
S&D Builders, LLC; S&D                              Opinion by Justice Pirtle
Development, LLC; Lange Custom               §
Builders, LLC; Steven M. Lange;
Summit Oak Homes, LLC; and
David C. Oestreich
 Appellees

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated December 11, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court be reversed and this cause is

remanded to the trial court.


       It is further ordered that appellees pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo